Appellees sued appellant on an open account, alleged to be due and owing for goods and merchandise purchased during the years 1892,1893, 1894,1895 and 1896. In the court below the defendant filed several pleas, but the only defense insisted upon on the trial was raised by pleas numberd 6, 9 and 11, which assert in substance that plaintiffs were largely indebted to the defendant on account of cotton purchased by them from the tenants of defendant during the years named, upon which she had a landlord’s lien for rent and advances. Plaintiffs replied to these pleas that what cotton they, had purchased from said tenants of defendant had been credited to her account where she was entitled to such credit, and that when hot credited to her account, it was duly credited to the accounts of the seAreral tenants Avhich were due and OAving to plaintiffs, and that defendant had notice of these credits, and made no objection. They further replied that as to some of the cotton purchased from said tenants, defendant had expressly Arrived her landlord’s lien and that cotton had been credited to the accounts of said tenants, whom plaintiffs had furnished on the faith of said Avaiver of said lien.
The cause was tried upon issue joined upon these pleadings. There was judgment in favor of the plaintiffs, from which the defendant appeals.
For errors committed in the rulings upon the evidence, the judgment is reversed and the cause remanded.
Opinion by
McClellan, C. J.